DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 & 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 2015/0130053) in view of George et al. (US 5,386,624).
Regarding claim 1, Hara discloses that a semiconductor device, comprising:
an insulated circuit board 10 including an insulating board 11 (para. 0025) and a metal layer 12 on the insulating board 11 (Fig. 7); and
a semiconductor element 21 mounted on the metal layer 12 via a bonding material 70 that covers a substantially entire back surface of the semiconductor element 21, the semiconductor element 21 having a polygonal shape when viewed in a plan view, wherein the metal layer 12 of the insulated circuit board 11 has a recess (note: between one of element 12 and another element 12) that exposes the insulating board 11 thereunder to accommodate an edge of the bonding material 70, at a position corresponding to at least one comer of the semiconductor element 21 (Fig. 7), wherein a space in which the bonding material 70 is not present is formed between the recess (between elements 12) and a bottom surface of the corner of the semiconductor element 21 at least one corner that faces the recess (see modified Fig. 7 below).

    PNG
    media_image1.png
    554
    860
    media_image1.png
    Greyscale

Hara fails to teach exposing the back surface of the semiconductor element at said at least one corner.
However, George suggests that exposing the back surface of the semiconductor element at said at least one corner (Fig. 6 & 9, changing shape of bonding material).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Hara with exposing the back surface of the semiconductor element at said at least one corner as taught by George in order to more efficiently utilizing available surface area (Col. 4, lines 65-66) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 3, Hara & George disclose that the bonding material forms a fillet connecting from the back surface of the semiconductor element that faces the recess to an inner sidewall of the recess (Fig. 7).

Reclaim 5, Hara & George disclose that the recess has a triangular shape that overlaps with the corner when viewed in a plan view (Fig. 7).
Reclaim 6, Hara & George disclose that recess has an arc portion that, when viewed in a plan view, curves so as to be adjacent to or tangential to two sides of the semiconductor element that define the comer (Fig. 6, George ).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 2015/0130053) in view of George et al. (US 5386624) and further in view of Lin et al. (US 2013/0009311).
Reclaim 7, Hara & George disclose that the semiconductor element has a rectangular shape when viewed in a plan view, wherein the recess is formed in the metal layer at each of positions corresponding to four comers of the semiconductor element, and wherein at each comer of the semiconductor element, the bonding material forms a fillet connecting from the back surface of the semiconductor element that faces the recess to an inner sidewall of the recess (Fig. 7, Hara).
Hara & George fail to teach the recess is absent in the metal layer under respective sides of the rectangular shape of the semiconductor element except under the four comers of the semiconductor element. 

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Hara & George with the recess is absent in the metal layer under respective sides of the rectangular shape of the semiconductor element except under the four comers of the semiconductor element as taught by Lin in order to enhance variations of circuit or metal layer pattern due to needs of different  semiconductor element and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 8, Hara, George & Lin disclose that each comer of the semiconductor element, the recess has a triangular shape that overlaps with the corner when viewed in a plan view (Hara & George in view of Lin).
Reclaim 9, Hara, George & Lin discloses that  at each comer of the semiconductor element, the recess has an arc portion that, when viewed in a plan view, curves so as to be adjacent to or tangential to two sides of the semiconductor element that define the corner (Hara, Fig. 7).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 2015/0130053) in view of George et al. (US 5,386,624) and further in view of Ehrenpfordt (US 2014/0022745).
Regarding claim 10, Hara discloses that a method of manufacturing a semiconductor device, comprising:

arranging a semiconductor element 21 on the metal layer with a bonding material interposed therebetween, covering a substantially entire back surface of the semiconductor element, the semiconductor element having a polygonal shape when viewed in a plan view; and
forming the bonding material 70 so as to bond the semiconductor element to the metal layer, wherein the circuit pattern of the insulated circuit board 11 has a recess that exposes the insulating board thereunder (between one of element 12 and another element 12) to accommodate an edge of the melted and hardened bonding material, at a position corresponding to at least one comer of the semiconductor element (Fig. 7) 
wherein a space in which the bonding material is not present is formed between the recess and a back surface (bottom side surface) of the semiconductor element at said at least one corner that faces the recess (formed between elements 12, Fig. 7), thereby exposing the back surface of the semiconductor element at said at least one corner (George, Fig. 6).
Hara & George fail to specify that melting and thereafter hardening the bonding material.
However, Ehrenpfordt suggests that melting and thereafter hardening the bonding material (adhesive) (para. 0013).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Hara & George with melting and thereafter hardening the bonding material as taught by Ehrenpfordt in order to enhance .
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SU C KIM/Primary Examiner, Art Unit 2899